UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 20-1680


                              ROBERT C. ATKINSON, JR.,
                                                Petitioner

                                             v.

                      NATIONAL LABOR RELATIONS BOARD,
                                            Respondent


                           (D.C. Civ./Crim. No. 06-ca-143062)


                      SUR PETITION FOR PANEL REHEARING



Present: McKEE, PORTER, FISHER, Circuit Judges

       The petition for rehearing filed by respondent in the above-entitled case having

been submitted to the judges who participated in the decision of this Court, it is hereby

ORDERED that the petition for rehearing by the panel is granted. The Clerk is directed to

file the amended opinion and judgment contemporaneously with this order.


                                                  BY THE COURT,


                                                  s/ David J. Porter
                                                  Circuit Judge
Date: November 9, 2021
Sb/cc: All Counsel of Record